Citation Nr: 0326136	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from January 
1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in August 2001, when 
it was remanded for further development and compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Behavioral abnormalities during service were transitory 
in nature and resolved without chronic psychiatric 
disability.  

3.  The veteran does not have an acquired psychiatric 
disability as a result of disease or injury during his active 
military service.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became law on November 9, 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, as well as VCAA letters of October 
2001 and September 2002, notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  Social Security 
Administration medical records were obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Current Disability  One of the elements of service connection 
is the establishment of a current disability.  In this case, 
there is no dispute on this point.  The presence of a current 
disability has been established.  A recurrent major 
depressive disorder was diagnosed on the September 2002 VA 
examination.  

Disease or Injury in Service.  Personality disorders are not 
diseases or injuries within the meaning of the laws and 
regulation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2003).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

The veteran asserts that problems in service reflect the 
onset of a chronic acquired psychiatric disability.  However, 
as a lay witness, he does not have the training or experience 
to diagnose his problems.  38 C.F.R. § 3.159(a)(2) (2003).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Frye v. United 
States, 293 F.2d 1013, 1014 (1923).  

The only probative evidence as to the nature of the problems 
in service comes from trained medical personnel, particularly 
those who examined the veteran during service.  38 C.F.R. 
§ 3.159(a)(1) (2003).  

The service medical records show that, in January 1962, the 
veteran was having difficulty with his sergeant and did not 
want to go to the field.  He was referred to a psychiatrist.  
The veteran reported vivid dreams encouraging him to commit 
suicide.  There were no delusions, hallucinations or other 
symptomatology when awake.  Although dramatic, his affect was 
appropriate to his thought content.  The impression was an 
emotional instability reaction, manifested by dramatic and 
manipulative behavior, by an impulsive suicidal gesture, by 
the appearance of anxiety and vomiting when in the field.  
The service medical records document treatment for various 
other conditions during the remainder of 1962.  There were no 
other complaints, findings or diagnoses relating to dreams, 
suicidal thoughts or psychiatric symptoms.  On the 
examination for separation from service, in November 1962, 
the veteran's psychiatric status was normal.  

As noted above, the service medical records are the most 
probative evidence as to the nature of the veteran's problems 
in service.  These show that the veteran was seen by a 
psychiatrist, that an episode of emotional instability was 
diagnosed, that the veteran continued in service for 
approximately a year without further symptomatology being 
reported and that another doctor found the veteran's 
psychiatric status to be normal on separation examination.  
The clear preponderance of probative evidence on this point 
establishes that there was no relevant psychiatric disease or 
injury during service.  

Nexus.  The third element required for service connection is 
a nexus or connection between the current disability and 
disease or injury, incurred in or aggravated by service.  

The veteran asserts that his current psychiatric disability 
is related to the emotional instability reaction during 
service.  Here, again, as a lay witness, the veteran does not 
have the medical expertise to etiologically link his current 
disability to disease or injury in service.  38 C.F.R. 
§ 3.159(a)(1), (2) (2003).  Although the VCAA letters 
informed him of the need for him to submit evidence of a 
connection, he has not done so.  The private medical records 
show current diagnosis and treatment and do not associate the 
current disability with service.  

The veteran has claimed that there is a continuity of 
symptoms linking the current disability to service.  
38 C.F.R. § 3.303(b) (2003).  This is his interpretation as a 
lay witness.  None of the medical witnesses have diagnosed 
the veteran's reported symptoms as showing a continuity of 
symptoms.  

The evidence against a nexus is significant and probative.  
The next medical record, following service, was dated in 
February 1973, over 10 years after the veteran left active 
service.  Evidence of a prolonged period without medical 
complaint can be considered against the claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A VA medical certificate shows that, in February 1973, the 
veteran reported he was experiencing relevant emotional 
conflicts permeated by great difficulty facing the challenges 
of life due to profound insecurity and lack of self-
confidence.  He felt worthless and inadequate.  He had strong 
feelings of rejection in that nobody loved or wanted him.  He 
had a deep sense of loneliness.  A Rorschach ink blot test 
was administered.  It did not evidence psychosis.  It did 
evidence a marked tendency toward depression.  There was a 
high level of hypersensitiveness.  The veteran reacted in a 
volatile, temperamental and explosive manner.  He acted and 
reacted in a regressed and unpredictable manner.  He could 
become overtly hostile and aggressive.  The diagnosis was a 
psychoneurosis reaction.  

A VA medical certificate dated in May 1974 shows the veteran 
complained of being nervous and unable to sleep.  He reported 
aural and visual hallucinations.  He was aggressive at times.  
Suicidal ideas came to mind.  The impression was a psychosis.  

A detailed VA psychiatric examination was done in July 1974.  
The veteran recalled seeing a psychiatrist during service but 
did not remember why.  He confessed to heroin addiction 
during service and up until 6 years before the examination.  
For the previous 6 months or so, he had been seeing a private 
psychologist when ever necessary.  That was the only 
treatment he had had since service.  The veteran was quiet 
and cooperative.  Thought production was logical.  The flow 
of ideas was slightly retarded.  Answers were coherent and 
relevant.  He felt restless and his hands trembled.  He 
admitted recently hitting his child.  He also admitted 
suicidal ruminations.  At times, he showed mild psychomotor 
retardation.  He reported that he often could not sleep at 
night because of restlessness.  He told of nightmares, at 
times.  His affect as shallow and inadequate.  Behavior was 
appropriate.  He was grossly oriented and his memory was good 
for past and present events.  His fund of information was 
adequate.  There was some impairment in calculation.  He 
showed little insight and judgment was superficial.  The 
diagnosis was schizophrenia, latent type.  

None of the records from 1974 connected the veteran's 
symptoms to service.  

In a statement dated in June 1990, the Diego L. Coria 
reported that he began treating the veteran in September 
1989.  The doctor listed current symptoms and diagnosed a 
major depression.  The doctor did not connect the current 
disability to service.  

Private clinical notes from September 1989 to May 1994 show 
treatment for major depression.  They do not connect the 
disability to service.  

In his August 2000 claim for Social Security Administration 
benefits, the veteran reported that he began his current 
psychiatric treatment in 1989.  Particularly, he began 
treatment with Pedro Colberg, M.D., in 1989.  

Copies of Dr. Colberg's notes were received in July 2002.  
They show treatment, beginning in April 1995.  They do not 
connect the disability to service.  

The report of the September 2002 VA examination shows that 
the claims folder and medical record were reviewed prior to 
the examination.  The veteran's wife reported that the 
veteran had treatment through a state program for about 2 
months in 1968.  He started private psychiatric treatment in 
1989 and continued to 1995 with a diagnosis of depressive 
disorder.  After the death of his first psychiatrist, he 
continued treatment.  The veteran reported feeling sad, 
depressed, irritability, loss of interest for daily living 
activities, loss of energy, insomnia, loss of appetite, 
inability to feel pleasure in daily tasks, inability to 
concentrate, recurrent thoughts of death, feelings of 
worthlessness, anxiety, restlessness and increased tension.  
The examiner found the veteran to be well developed and well 
nourished.  Hygiene was adequate.  He was apathetic.  He was 
not spontaneous.  He was alert and in contact with reality.  
There was no evidence of psychomotor retardation.  There were 
no tics, tremors, and no abnormal involuntary movements.  
Thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  There was no phobia, obsession, or suicidal 
ideas.  Mood was depressed.  Affect was constricted and 
appropriate.  He was oriented.  Memory was intact.  
Abstraction was normal.  Insight and judgment were fair.  The 
diagnosis was major depressive disorder, recurrent, severe 
without psychotic features.  

The September 2002 VA psychiatric examination concluded with 
the opinion that the veteran met the criteria for a diagnosis 
of recurrent major depressive disorder.  The doctor was of 
the opinion that the depressive disorder had its onset in 
1989 when the veteran first started consistent psychiatric 
treatment and when he stopped working after 15 years as an 
aircraft mechanic.  Also, the doctor expressed the opinion 
that, during service, the veteran had an emotional 
instability reaction marked by dramatic and manipulative 
behavior.  The doctor stated that because of the evidence, he 
could not establish a link between the present major 
depressive disorder and the adjustment unstable reaction in 
service.  

There is no evidence from a competent medical source which 
connects the current disability to service.  To the contrary, 
there is an opinion based on review of the records and 
examination of the veteran which puts the onset of the 
current disability as being many years after service and 
which specifies that the current disability is not linked to 
the problems in service.  Thus, the preponderance of evidence 
is against the required connection and the claim must be 
denied.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



